Citation Nr: 1301483	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  02-01 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for adrenal hypofunction claimed as secondary to the service-connected asthma.

2.  Entitlement to service connection for hyperaldosteronism claimed as secondary to the service-connected asthma.

3.  Entitlement to service connection for Addison's Disease claimed as secondary to the service-connected asthma.

4.  Entitlement to service connection for pheochromocytoma claimed as secondary to the service-connected asthma.

5.  Entitlement to service connection for diabetes mellitus claimed as secondary to the service-connected asthma.

6.  Entitlement to service connection for allergic purpura claimed as secondary to the service-connected asthma.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD) claimed as secondary to the service-connected asthma.

8.  Entitlement to service connection for hypertension claimed as secondary to the service-connected asthma.

9.  Entitlement to service connection for weak bones and joints claimed as secondary to the service-connected asthma.

10.  Entitlement to service connection for tendonitis claimed as secondary to the service-connected asthma.

11.  Entitlement to service connection for symptomatic osteoporosis claimed as secondary to the service-connected asthma.

12.  Entitlement to service connection for loss of left upper lobe of the lung claimed as secondary to the service- connected asthma.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2002.

This matter was previously before the Board in April 2006, when the Board remanded the appeal for the purposes of having a statement of the case issued to the Veteran.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The Board observes that the Veteran's recent correspondence, including in a statement submitted in August 2012, raise new service connection claims that are not currently part of this appeal.  A March 2012 written statement from the Veteran also appears to raise a claim of entitlement to compensation under 38 U.S.C.A. § 1151.  These claims have not been adjudicated or addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The Board additionally observes that the RO's February 2011 reply to an inquiry from a Member of the U.S. House of Representatives makes reference to a procedural history of this appeal that appears to be largely in error and inconsistent with what is shown in the claims-file (the claims-file reflects that this appeal has never been addressed with a statement of the case or the claimed Form 9).  The February 2011 letter's account of procedural history is also inconsistent with the account presented in the RO's December 2011 rating decision.  In any event, if the documents (including a statement of the case and VA Form 9 concerning the issues on appeal) cited in the RO's February 2011 letter summarizing the history of this appeal do exist, and that procedural history is not in error, then the RO should take appropriate steps to associate copies of the cited documents with the claims file.  This matter is therefore referred to the AOJ for appropriate action in that regard.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board previously remanded the issues listed on the title page of this remand in April 2006.  In that remand, the Board noted that the Veteran submitted a statement in October 2000 claiming entitlement to service connection for the issues on the title page.  In June 2002, the RO denied these claims, as well as several others.  As explained in the Board's April 2006 remand, the Veteran submitted a document which has been construed as a timely notice of disagreement in July 2002.  Although a statement of the case was issued in September 2003 for other issues (hiatal hernia with reflux, arthralgias and connective tissue disorder of the knees and ankles, and chronic fatigue syndrome), it does not appear that a statement of the case has been issued addressing the issues listed on the title page of this remand.  It also does not appear that the Veteran has withdrawn his notice of disagreement as to these issues.  The United States Court of Appeals for Veterans Claims (the "Court") has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the RO to issue a statement of the case, and to provide the veteran an opportunity to perfect the appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

The Board's review of the claims-file reflects that no statement of the case has been issued to address these issues, even after the April 2006 Board remand directing that this be accomplished.  The Board notes that documentation in the claims-file indicates that the RO has awarded the Veteran service-connected disability benefits that the RO believed had resolved the appeal issues in this case.  Most recently, an August 2012 RO rating decision granted a 100 percent disability rating for Cushing's Syndrome effective from June 21, 1996; the rating decision states: "This decision represents a full grant of benefits sought on appeal ... and your appeal of this issue is closed."

However, the Veteran replied in August 2012 with a written statement expressing unequivocally that he disagreed with the RO's assessment that all of his claimed conditions have been granted in full.  The Veteran expressed: "I do not agree with this assessment and request that the personnel hearing before the Decision Review Officer previously requested be honored at this time...."  The Veteran additionally filed a VA Form 9 at that time which further requested a Board hearing and objected to the RO previously (including in part through a December 2011 rating decision) "lumping [] all the previously recognized service connected conditions under the diagnostic heading of Cushing's Syndrome (DC 7907)."  The Veteran described "what I consider 'lumping' of the service connected conditions into a non-related diagnostic code ... to simplify the complexity of the conditions I now suffer as a result of the treatment I received in service...."  The Veteran also sought VA "recognizing and separately service connecting the other systemic conditions caused by chronic cortisone use...."  (The Board notes that, with no statement of the case having been issued on this matter, the August 2012 VA Form 9 cannot itself properly perfect the appeal.)

The RO's March 2012 letter to a member of Congress regarding this appeal further indicates that the RO believed that its grant of benefits for Cushing's syndrome (together with the additional development the RO was in the process of completing at that time) contemplated all of the Veteran's 12 service connection claims on appeal.  However, the Veteran has made clear that he continues to contend that separate grants of service connection for the distinct disabilities is the appropriate outcome, that he does not consider the RO's solution to truly constitute a full grant of the benefits sought, and that he has not yet been afforded the personal hearing to which he is entitled to discuss his disagreement.  The Board notes that the claims-file reflects that the Veteran has sought a personal hearing to discuss his appeal for a number of years.

Review of the information available at this time reflects that the RO has closed the Veteran's appeal and has not addressed the Veteran's continuing contentions of disagreement.  In light of the fact that the RO has still never issued a statement of the case in this appeal, the Board is compelled to again remand the appeal to the RO to address the Veteran's contentions and to issue a statement of the case dealing with his disagreement.

The Board briefly observes that, alternatively, even if the RO's grant of benefits constituted a complete grant of the original appeal, the Veteran's August 2012 statements would reasonably constitute a new notice of disagreement with the August 2012 rating decision's determination to not assign additional higher disability ratings under different Diagnostic Codes for the each individual disability claimed by the Veteran; in either event, a Board remand for issuance of a statement of the case would be necessary.  The Board notes that the RO's March 2012 letter to a Congressman on this matter indicates that the RO was considering rating each disability individually prior to the August 2012 rating decision which assigned the consolidated Cushing's Syndrome rating to which the Veteran objects.

The Board additionally observes that the RO's February 2011 reply to an inquiry from a Member of the U.S. House of Representatives makes reference to a procedural history of this appeal that is substantially inconsistent with what is currently documented in the claims file.  As examples, the RO's February 2011 letter indicates that this appeal was addressed by a statement of the case issued on February 15, 2002; the letter indicates that the RO received a VA Form 9 from Veteran to perfect the appeal on the same date; the letter indicates that a supplemental statement of the case was issued on the appeal in August 2004; the letter indicates that the appeal was certified to the Board in May 2005; and the letter indicates that the Board's April 2006 remand of this appeal directed additional development of the evidence.  The Board notes that this information appears to be largely in error relative to what is shown in the claims-file (which shows that this appeal has never been addressed with a statement of the case or the claimed Form 9, and the Board's April 2006 remand was to cure the absence of a statement of the case, as discussed above).  The February 2011 letter's account of procedural history is also inconsistent with the account presented in the RO's December 2011 rating decision.  In any event, if the documents cited in the RO's February 2011 letter summarizing the history of this appeal do actually exist, and that procedural history is not in error, then the RO should take appropriate steps to associate copies of the cited documents with the claims file.

Accordingly, the case is REMANDED for the following action:

The RO should furnish the Veteran with a statement of the case with respect to his notice of disagreement appealing the 12 issues identified on the front page of this remand.  The RO should afford the Veteran a reasonable opportunity for response.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is received, then the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

